BAKER, District Judge
(concurring). When a master takes a servant from his accustomed employment and puts him to a service with which he knows he is unacquainted, and which service involves a hidden danger, which is known to the master, or which by the exercise of ordinary care he might have known, and which is unknown to the servant, it is the master’s duty to warn the servant of such hidden danger. The jury would have been authorized to find that the formation of a thin surface of meat near the top of the hopper, with nothing between it and the revolving knives at the bottom of the hopper, constituted a- hidden danger. The plaintiff may well have believed that the meat formed a compact mass from its surface *702down to or near the knives, and that it would require considerable force to press it down upon them, and that such pressure could be applied with safety. The shape of the hopper, broad at the top and narrow at the bottom, was well calculated to induce such a belief. In my opinion, the evidence was such as to make it a question of fact for the jury whether the danger was a hidden one, whether it was known or ought to have been known by the defendant and was unknown to the plaintiff, and whether the defendant was not at fault in failing to warn the plaintiff of such hidden danger, and whether the plaintiff was without contributory fault. For these reasons. 1 agree that the judgment should be reversed and a new trial awarded.